DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A (FIGS. 1-3) directed to embodiments having discrete particles disposed between layers;  
Species B (FIGS. 4-9) directed to embodiments having voids formed in an intermediate layer; 
Species C (FIGS. 10-12) directed to embodiments having out-of-plane deformations in an intermediate layer. 
The specification appears to disclose an additional species in figs. 14-15, directed to embodiments comprising a continuous void, but details of this species do not appear in the claims as currently presented.
The species are independent or distinct because of the following reasons:
Species A is related to each of Species B & C, respectively, as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombination of Species A has separate utility such as use in a tubular structure which does not comprise separate voids (as in Species B) or out-of-plane deformations (as in Species C).  Providing further evidence of distinctness, claim 23 recites details particular to Species A without reciting any details particular to either of Species B or C, while claims 1 & 17 recite details particular to species B & C, respectively, without reciting any details particular to species A.  See MPEP § 806.05(d). 

Species B & C are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design or mode of operation and do not overlap in scope. In particular, the species may be seen as mutually exclusive embodiments as species B is directed to embodiments having void shapes formed (e.g., by cutting, punching, etc.) in at least a second sheet metal layer, whereas species C is directed to embodiments wherein at least the second sheet metal layer includes out-of-plane deformations. Providing further evidence of distinctness, claims 1 and 17 recite details particular to Species B and C, respectively, without reciting any details particular to the other. 
In addition, species A, B and C are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic to all three species listed.

the species / inventions have acquired a separate status in the art in view of their different classification
the species / inventions have acquired a separate status in the art due to their recognized divergent subject matter
the species / inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple species / inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple species / inventions would thus typically involve a significant burden even if all searches were coextensive.  However, in the present application, the prior art search is not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Stephen T. Murphy on 31 August 2021, a provisional election was made without traverse to prosecute the invention of Species B, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The limitations of claims 7-12 are not clearly depicted in the figures. Claims 7-12 require that the third sheet metal have voids overlaying the voids in the second sheet metal, and a fourth sheet metal overlaying the third. The relevant figures, however, show only an embodiment having three layers (e.g., figs. 4-9), with only the second sheet metal layer (at 215 in figs. 4, 5, 7 & 9)) having voids. 
The specification discloses that middle region 215 may be formed from two or more sheet metal layers (e.g., page 27, lines 14-17), but this alternative embodiment is not shown in the figures. 
The limitation of claim 16, wherein the tubular structure comprises discrete particles disposed between the first and second sheet metal layers, does not appear in the figures. 
While figs. 1, 2 & 7 show apparently “discrete” elements 197, as understood, these elements 197 are adhesive “islands or dots” (page 13, lines 4-6), not the “discrete particles” as in the claim (page 24, lines 9-21). 

The drawings are further objected to because of the following issues:
Figs. 5 & 12 are cross-sectional views but do not include appropriate hatching as required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The abstract of the disclosure is objected to because the phrase “A helically wound tubular structure is disclosed” (line 1) repeats information given in the title and is otherwise a phrase which can be implied.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not recite the limitation wherein the inside diameter, wall thickness, and outside diameter have a standard deviation of less than about 1.5% of a respective average measurement (claim 13). While the specification discloses measuring such features, it does not recite the “less than about 1.5%” target. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner’s Comment on List Indicators
Claims 1, 17 and 23 each include list indicators [e.g. “a)", “b)”, “1)”, “2)”, etc.]. These list indicators are generally superfluous and may lead to issues during prosecution as claims are amended, or otherwise lead to doubt as to whether certain limitations of the dependent claims are also included in the lists since they are not also numbered (e.g. wherein the valve further comprises (d)...". As per 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. These line indentations should serve the same purpose as the list indicators, without introducing the additional complexity. If the Applicant wishes to keep the list indicators, care should be taken to apply the indicators consistently throughout the prosecution process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 9, 14 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “said first sheet metal and said second sheet metal are different”.
As set forth in MPEP § 2173.05(a)(I), the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." 
In the instant case, the scope of the above limitation is indefinite as it is ambiguous, vague, or otherwise unclear how the first and second sheet metal are to be “different”. 

On the other hand, if simply being distinct element elements is not sufficient to be considered “different”, then the scope of the term must be narrower in some way than the plain meaning of the term (i.e. a term of degree or otherwise a subjective term). In consideration of this, it is noted that the term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
By way of further example, it is unclear if this limitation is implying that the first and second sheet metal must be different in terms of chemical/material composition (i.e. the metal itself, of the first and second sheet metal, must be different), or otherwise if the first and second sheet metal must differ in dimension (e.g. width), wrapping direction, or some other particular aspect to be considered “different”. See MPEP §2173.05(b)(I) & §2173.05(b)(IV). 

Similar to the issue above, claim 6 recites that “said first sheet metal and said third sheet metal are the same”. This renders the claim indefinite as it is not clear how the first and third sheet metal could ever be the “same” at least because they are different by virtue of being distinct elements. However, if simply being distinct elements does not exclude the two sheet metals from being considered “the same”, then the scope of the term “same” must be different in some way than the plain meaning of the term (i.e. a term of degree or otherwise a subjective term). In consideration of this, it is noted that the term "same" is not defined by the claim, the 
By way of example, it is unclear if this limitation is implying that the first and third sheet metal must be the same in terms of chemical/material composition (i.e. the metal itself, of the first and third sheet metal, must be the same), or otherwise if the first and third sheet metal must share dimension (e.g. width), wrapping direction, or some other particular aspect to be considered “the same”. See MPEP §2173.05(b)(I) & §2173.05(b)(IV).

Claim 9 refers to “said first of said voids disposed in the second sheet metal” and “said second of said voids disposed within said third sheet metal” however, these elements appear to lack proper antecedent basis in the claim. While “a first of said voids disposed in said second sheet metal” and “a second of said voids disposed within said third sheet metal” are established in claim 8, claim 9 currently depends from claim 7 so the limitations of claim 8 are not incorporated therein. 

Claim 14 recites “said cross-sectional geometry being selected from the group consisting of circular cross-sections, polygonal cross-sections, elliptical cross-sections, and combinations thereof”. This limitation renders the claim indefinite as it is unclear how the phrase “and combinations thereof” is to be interpreted. 
No specific examples are given of cross-sections that are “combinations thereof” (i.e. combinations of circular, polygonal, and/or elliptical), nor is any further explanation of the term provided, so the scope of the resulting limitation is unclear. By way of example, the phrase could encompass embodiments wherein one longitudinal portion of the elongate tubular structure has a one cross-sectional geometry (e.g. circular) while another longitudinal portion of the elongate tubular structure has a different cross-sectional geometry (e.g. polygonal); or, alternatively, the phrase could encompass embodiments where the elongate tubular structure 

Claim 15 recites “wherein a surface of said first sheet metal…has enhanced surface properties, said enhanced surface properties being selected from the group consisting of chemical treatments, polishing, sanding, and combinations thereof”, which renders the claim indefinite. As best understood, the list of “chemical treatments, polishing, sanding, and combinations thereof” is a list of processes which may be performed upon a surface. While these processes may impart “enhanced surface properties” to the surface, the chemical treatments, polishing, and sanding are not themselves “enhanced surface properties”, as appears to be implied by the claim. By way of example, the process of “polishing” a surface may cause the surface to be smoother (i.e. resulting in a “polished surface”), so the enhanced surface property would be “smoothness”, not “polishing”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 & 14 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedenhoff et al. (US 4,682,632; hereafter Wiedenhoff).
Regarding claim 1, Wiedenhoff discloses (figs 1a & 1b) a tubular structure comprising: 
a) a first sheet metal (5; each of the three layers formed from steel strips: col. 3, lines 43-50; col. 4, lines 1-5) helically wound (each of the three layers may be helically wound; see col. 5, lines 9-11; claim 3 of Wiedenhoff) about a longitudinal axis (17); 
b) a second sheet metal (4) having voids (8; col. 4, lines 35-38: “perforations 8”) disposed therein, said second sheet metal being helically wound about said longitudinal axis and coaxially about said first sheet metal (as shown); and, 
c) a third sheet metal (3) helically wound about said longitudinal axis and coaxially about said first sheet metal and said second sheet metal (as shown).

Regarding claims 2 & 3, with respect to the limitations wherein said second sheet metal is bonded to said first sheet metal (claim 2) and wherein said third sheet metal is bonded to said second sheet metal (claim 3), Wiedenhoff discloses that, after assembling the first, second, and third sheet metals together, they are mechanically expanded together (col. 3, lines 28-31; col. 4, lines 66-68). As understood, this results in an arrangement where the second sheet metal is bonded to the first sheet metal, and the third sheet metal is bonded to the second sheet metal, for example, by a compression and/or friction-type bond, meeting the limitations of the claim. 

claim 5, as best understood, the tubular structure of Wiedenhoff reads on the additional limitation wherein said first sheet metal (5) and said second sheet metal (4) are different.
In particular, as can be seen in at least figs. 1a & 1b of Wiedenhoff, the first sheet metal (5) and second sheet metal (4) are different in a number of ways: the first and second sheet metals are distinct elements; the second sheet metal is perforated whereas the first sheet metal is not; the first sheet metal is curved to a smaller diameter and forms the inner surface of the tubular structure, whereas the second sheet metal is curved to a somewhat larger diameter, and forms an intermediate layer between the first and third sheet metals. 
See related 35 U.S.C. 112(b) rejection above.

Regarding claim 6, as best understood, the tubular structure of Wiedenhoff reads on the additional limitation wherein said first sheet metal (5) and said third sheet metal (3) are the same.
In particular, as can be seen in at least figs. 1a & 1b of Wiedenhoff, the first sheet metal (5) and third sheet metal (3) are the same in a number of ways: the first and third sheet metals are each helically wound, tubular elements; the first and third sheet metals are both continuous, non-perforated elements as compared to the second sheet metal; the first and third sheet metals both define a surface of the tubular structure. 
See related 35 U.S.C. 112(b) rejection above.

Regarding claim 14, Wiedenhoff reads on the additional limitation wherein said tubular structure has a cross-sectional geometry, said cross-sectional geometry being selected from the group consisting of circular cross-sections, polygonal cross-sections, elliptical cross-sections, and combinations thereof.
In particular, the tubular structure has a circular cross-sectional geometry (see fig. 1b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Renck et al. (US 2003/0232162; hereafter Renck) in view of van de Camp (US 2004/0096604).
Regarding claim 1, Renck discloses (various embodiments in figs. 1-7; e.g. first embodiment in figs. 1 & 2) a tubular structure (10) comprising: 
a) a first sheet (18) helically wound (see figs. 1 & 6; para 61; each of the sheets being helically wound) about a longitudinal axis; 
b) a second sheet (16) having voids (20) disposed therein, said second sheet being helically wound about said longitudinal axis and coaxially about said first sheet (as shown); and, 
c) a third sheet (14) helically wound about said longitudinal axis and coaxially about said first sheet and said second sheet (as shown).

Renck further discloses, “the sheet material layers can be formed of any suitable material” (para. 13), however, Renck does not explicitly disclose that the first, second, and third sheets are sheet metals. 
Van de Camp teaches (e.g. figs. 1 & 4) a tubular structure (e.g., 40) comprising a plurality of helically wound sheets (e.g., 12, 14, 16, 18), wherein the sheets may be “sheet metal plies, such as aluminum” (para. 13, lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the In re Leshin, 125 USPQ 416).
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

Regarding claims 2-4, the tubular structure of Renck, as modified above, reads on the additional limitations wherein said second sheet metal (16) is bonded to said first sheet metal (18), and wherein said third sheet metal (14) is bonded to said second sheet metal (16), wherein said bonding is selected from the group consisting of adhesive bonding, welding, and combinations thereof.
In particular, Renck discloses that the first, second, and third sheet layers are adhesively bonded to one another via adhesive 20, located between adjacent layers and passing through the voids in the second sheet layer (see fig. 2; abstract; para. 31, lines 10-21).

Regarding claim 5, as best understood, the tubular structure of Renck, as modified above, reads on the additional limitation wherein said first sheet metal (18) and said second sheet metal (16) are different.
In particular, as can be seen in at least fig. 2 of Renck, the first sheet metal (18) and second sheet metal (16) are different in a number of ways: the first and second sheet metals are distinct elements; the second sheet metal is perforated whereas the first sheet metal is not; the 
See related 35 U.S.C. 112(b) rejection above.

Regarding claim 6, as best understood, the tubular structure of Renck, as modified above, reads on the additional limitation wherein said first sheet metal (16) and said third sheet metal (14) are the same.
In particular, as can be seen in at least fig. 2 of Renck, the first sheet metal (18) and third sheet metal (14) are the same in a number of ways: the first and third sheet metals are each helically wound, tubular elements; the first and third sheet metals are both continuous, non-perforated elements as compared to the second sheet metal; the first and third sheet metals both define a surface of the tubular structure. 
See related 35 U.S.C. 112(b) rejection above.

Regarding claim 7, the tubular structure of Renck, as modified above, reads on the additional limitation wherein said third sheet metal has voids disposed therein.
In particular, Renck teaches an alternative embodiment (e.g., fig 4) wherein the tubular structure comprises the first sheet layer (32), the second sheet layer (34) with voids (22), and at least one additional perforated sheet layer (36 or 38), one of which may be considered the third sheet layer, and the outer sheet layer (40) which may be considered a fourth sheet layer. 
As modified above in view of van de Camp such that each sheet layer is a sheet metal, the embodiment of FIG. 4 of Renck reads on the limitations wherein said third sheet metal (e.g. 38) has voids (22) disposed therein. 


claims 8 & 11, the tubular structure of Renck, as modified above, reads on the additional limitations wherein said voids (22) disposed within said third sheet metal (38) are disposed within said third sheet metal so a first of said voids (22) disposed in said second sheet metal (34) is overlaid by a second of said voids disposed within said third sheet metal.
In particular, as shown in the annotated partial fig. 4 below, Renck discloses a first void in the second sheet is overlaid by a second void in the third sheet. While an additional intermediate sheet with voids unaligned with the second and third sheets is disposed between the first and third sheets, the claim as currently presented does not appear to exclude this additional element. 
Additionally, the disclosure of Renck is not limited to the embodiments shown, as Renck further suggests that the structure may include various numbers of intermediate (e.g. perforated) layers (para. 58), and even provides particular examples (para. 44 & 45) of constructions having only two perforated intermediate layers. Furthermore, while Renck generally suggests staggering the voids of adjacent layers to avoid alignment, the disclosure clarifies that this is merely “preferable but not essential” (para. 18, lines 5-8). As a result, Renck therefore implicitly discloses that voids in contiguous / adjacent layers may be overlaid / aligned with one another. See also MPEP § 2131.05 and 2143.01(I). 

    PNG
    media_image1.png
    264
    435
    media_image1.png
    Greyscale









claim 9, Renck, as modified above, renders obvious the additional limitations wherein said first of said voids disposed in said second sheet metal has a length L1 and said second of said voids disposed within said third sheet metal has a length L2 and wherein L2 > L1.
As a preliminary matter, it is noted that Renck does not explicitly disclose the above relationship, however, Renck does suggest that the voids have certain dimensions, including lengths and areas, and that these dimensions of the voids may be results-effective (e.g., para. 38-40, 48, 50, 51, 55]. Furthermore, Renck suggests that the areas of the voids may be based on surface area (i.e. a percentage of the ply surface area; para. 38). As a matter of geometry, since a relatively outer ply would have a greater diameter than a relatively inner ply, for a given length of tubular structure, the relatively outer ply would also have a greater surface area. To maintain a consistent ratio of void-area to surface-area, a person of ordinary skill in the art would recognize that the relatively outer ply would therefore have to either have a greater number of voids or have relatively larger voids (or both) as compared to the relatively inner ply. 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tubular structure of Renck such that the second voids disposed in the third sheet metal have a length L2 greater than a length L1 of the first voids disposed in the first sheet metal, in view of the teachings of Renck that dimensions, including the lengths and areas, of the voids may be results-effective, as a matter of routine optimization or experimentation requiring only ordinary skill in the art, for example, in order to maintain a void-area to surface-area ratio for the different sheet metal layers, as described above. 
Additionally, or alternatively, it has been held that where the differences between the prior art and the claimed invention involve only a change of form, proportions, or degree, the claimed invention is not patentable over the prior art, even though the changes of the kind may produce better results than prior inventions [see MPEP § 2144.05(II)(A), citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. In the 
As a result, the limitations of claim 9 are met or otherwise rendered obvious.

Regarding claim 10, Renck, as modified above (e.g. the embodiment of fig. 4, as described with respect to claim 7 above), reads on the additional limitation wherein the tubular structure further comprises a fourth sheet metal (40, in the embodiment of fig. 4) helically wound about said longitudinal axis and coaxially about said first sheet metal (32), said second sheet metal (34), and said third sheet metal (38).

Regarding claim 12, the tubular structure of Renck, as modified above, reads on the additional limitation wherein said overlaid voids (22) form enclosed internal pockets (as shown in fig 4), said enclosed internal pockets further comprising a material (i.e., adhesive 20) disposed therein.
The internal pockets formed by the voids (22) as shown in fig. 4, may be considered at least partially enclosed by the first sheet (32) and the intermediate sheet (36), in the case of the pockets in the second sheet; or at least partially enclosed by the fourth sheet (40) and the intermediate sheet (36), in the case of the pockets in the third sheet. 
Alternatively, the collection of internal pockets formed at least partially by the voids in each of the second and third sheets, collectively, may be considered generally enclosed by the first sheet (32) and the fourth sheet (40).  

Regarding claim 13, Renck, as modified above, reads on the additional limitations wherein said tubular structure has an inside diameter (i.e., defined by the inner surface of the 
Regarding the limitation wherein each of said inside diameter, said wall thickness, and said outside diameter have a standard deviation of less of than about 1.5% of a respective average measurement for said inside diameter, said wall thickness, and said outside diameter as determined by a Pipe Dimension Measurement system, it is noted that that “standard deviation” is a measure of the amount of variation or dispersion of a set of values.
With respect to the inside diameter, wall thickness, and outside diameter, the embodiment of the tubular structure as shown in at least figs 1 & 2 of Renck appears to have a consistent inside diameter, wall thickness, and outside diameter; and Renck does not specifically disclose providing significant variation for any of these parameters within a given tubular structure such that, as understood, the tubular structure as disclosed by Renck would not intentionally comprise variation or dispersion of inside diameter, wall thickness, or outside diameter and would therefore be expected to have a minimal standard deviation of these values (i.e., 0, or as close to 0 as practicable). 
Since a standard deviation of 0 falls within the claimed range of “less than about 1.5%”, Renck is seen as rendering obvious the limitation wherein “each of said inside diameter, said wall thickness, and said outside diameter have a standard deviation of less of than about 1.5% of a respective average measurement for said inside diameter, said wall thickness, and said outside diameter as determined by a Pipe Dimension Measurement system”.
Furthermore, as set forth in MPEP § 2144.05(I), where a claimed range or amount is close to the prior art, a prima facie case of obviousness exists, especially where one skilled in the art would have expected them to have the same properties. As such, in the event that the dimensions of the tubular structure of Renck would be seen as having some incidental variation (despite no explicitly disclosure or suggestion), one of ordinary skill in the art would expect the 
Finally, it is noted that the applicant’s specification does not appear to set forth any particular criticality or unexpected results arising from the particular range of standard deviation as claimed. 
As such, all of the limitations of claim 13 are met, or are otherwise rendered obvious. 

Regarding claim 14, Renck reads on the additional limitation wherein said tubular structure has a cross-sectional geometry, said cross-sectional geometry being selected from the group consisting of circular cross-sections, polygonal cross-sections, elliptical cross-sections, and combinations thereof.
In particular, the tubular structure has a circular cross-sectional geometry (see fig. 1).

Claims 2-4 are rejected (or alternatively rejected) under 35 U.S.C. 103 as being unpatentable over Wiedenhoff as applied to claim 1 above, and further in view of Born et al. (US 3,746,050; hereafter Born).
Regarding claims 2-4, while Wiedenhoff is seen as reading on the limitations wherein said second sheet metal is bonded to said first sheet metal and wherein said third sheet metal is bonded to said second sheet metal (as set forth above), to promote compact prosecution in the event that Wiedenhoff is not seen as disclosing these limitations, and further to address the additional limitation of claim 4 wherein “said bonding is selected from the group consisting of adhesive bonding, welding, and combinations thereof”, the following teaching is provided.
Born teaches (e.g., fig. 12) that sheet metal layers (col. 1, lines 56-63) of a helically wound tubular structure may be bonded to one another by welding.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tubular structure of Wiedenhoff by bonding 
As a result, the limitations of claims 2-4 are met or otherwise rendered obvious. 

Claim 15 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Wiedenhoff as applied to claim 1 above, and further in view of Fletcher at al. (US 2009/0320953; hereafter Fletcher). 
Regarding claim 15, Wiedenhoff discloses that the interior surface of the first sheet metal (i.e. a surface of said first sheet metal disposed proximate to said longitudinal axis) should be smooth (col. 1, line 67 – col. 2, line 4; col. 2, lines 66-67). 
Wiedenhoff does not explicitly disclose that said surface of said first sheet metal disposed proximate to said longitudinal axis has enhanced surface properties, said enhanced surface properties being selected from the group consisting of chemical treatments, polishing, sanding, and combinations thereof.
Fletcher teaches (e.g. fig 1) a multi-layer tubular structure with a smooth inner surface, and suggests that “smooth or polished surfaces generally reduce radiative heat transfer by reflecting heat.” (para. 42, lines 1-2, 8-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tubular structure of Wiedenhoff by polishing the surface of said first sheet metal disposed proximate to said longitudinal axis, such that the surface is provided with enhanced surface properties, in view of the teachings of Fletcher, in order to reduce radiative heat transfer between the tubular structure and the fluid flowing therein; or otherwise as the use of as known technique (i.e. polishing a surface of a tubular .

Claim 15 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Renck in view of van de Camp as applied to claim 1 above, and further in view of Fletcher. 
Regarding claim 15, Renck does not explicitly disclose that a surface of said first sheet metal disposed proximate to said longitudinal axis has enhanced surface properties, said enhanced surface properties being selected from the group consisting of chemical treatments, polishing, sanding, and combinations thereof.
Fletcher teaches (e.g. fig 1) a multi-layer tubular structure with a smooth inner surface, and suggests that “smooth or polished surfaces generally reduce radiative heat transfer by reflecting heat.” (para. 42, lines 1-2, 8-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tubular structure of Renck by polishing the surface of said first sheet metal disposed proximate to said longitudinal axis, such that the surface is provided with enhanced surface properties, in view of the teachings of Fletcher, in order to reduce radiative heat transfer between the tubular structure and a fluid which may be conveyed therein; or otherwise as the use of as known technique (i.e. polishing a surface of a tubular structure, as in Fletcher) to improve a similar device (the tubular structure of Renck) in the same way (e.g., reducing radiative heat transfer, as above).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wiedenhoff as applied to claim 1 above, and further in view of Grosh (US 3,483,896). 
Regarding claim 16, Wiedenhoff does not explicitly disclose the additional limitation wherein the tubular structure further comprises discrete particles disposed between said first 
Grosh teaches (e.g. figs. 1 & 2) a tubular structure comprising a plurality of helically wound layers, and suggests providing discrete particles (4; col. 2, line 68 – col. 3, line 2) disposed between said first sheet metal helically wound about said longitudinal axis and said second sheet metal helically wound about said longitudinal axis. Grosh suggests that such particles help the tubular structure to withstand compressive loads (col. 2, lines 53-55). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tubular structure of Wiedenhoff by providing discrete particles between said first sheet metal helically wound about said longitudinal axis and said second sheet metal helically wound about said longitudinal axis, in view of the teachings of Grosh, as the use of a known technique (i.e. providing discrete particles between helically wound layers of a tubular structure, as in Grosh) to improve a similar device (the tubular structure of Wiedenhoff, having helically wound layers) in the same way (e.g., to improve the compressive load strength of the tubular structure).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Renck in view of van de Camp as applied to claim 1 above, and further in view of Grosh. 
Regarding claim 16, Renck does not explicitly disclose the additional limitation wherein the tubular structure further comprises discrete particles disposed between said first sheet metal helically wound about said longitudinal axis and said second sheet metal helically wound about said longitudinal axis.
Grosh teaches (e.g. figs. 1 & 2) a tubular structure comprising a plurality of helically wound layers, and suggests providing discrete particles (4; col. 2, line 68 – col. 3, line 2) disposed between said first sheet metal helically wound about said longitudinal axis and said 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tubular structure of Renck by providing discrete particles between said first sheet metal helically wound about said longitudinal axis and said second sheet metal helically wound about said longitudinal axis, in view of the teachings of Grosh, as the use of a known technique (i.e. providing discrete particles between helically wound layers of a tubular structure, as in Grosh) to improve a similar device (the tubular structure of Renck, having helically wound layers) in the same way (e.g., to improve the compressive load strength of the tubular structure).
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753